Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00056-CV

                         PARAGON SYSTEMS LLC, and Terrahealth, Inc.,
                                      Appellants

                                                   v.

            Anthony T. TERRAZAS, Rosendo Solis, Martin Barlett, and Eugene Crowder,
                                       Appellees

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-17909
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 27, 2013

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See Tex. R. App. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See Tex. R. App. P.

42.1(d)(absent agreement of the parties, costs are taxed against appellant).

                                                        PER CURIAM